            Case 7:15-cv-09312-VB Document 40 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BERNALDINO PADILLA,                                           :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   15 CV 9312 (VB)
                       1
ANDREW SAUL, Commissioner of Social                           :
Security,                                                     :
                           Defendant.                         :
--------------------------------------------------------------x

        By motion dated November 13, 2020, plaintiff moves for an order awarding $16,173.30
in attorney’s fees under 42 U.S.C. § 406(b) for services rendered before this Court. (Doc. #37).
The motion is unopposed.

        For the following reasons, the motion is GRANTED.

        In a retainer agreement dated October 23, 2015, plaintiff agreed that his attorney, Philip
H. Seelig, Esq., would be entitled to a contingency fee equal to 25% of all retroactive or past due
social security benefits awarded to him and any auxiliary beneficiaries, to be paid from such past
due benefits upon an administrative finding favorable to plaintiff following a district court
remand. Plaintiff did obtain a favorable administrative finding after remand to the Social
Security Administration from this Court. This Court previously approved an award of attorney’s
fees in the amount of $7,500.00 plus $400.00 in costs, under the Equal Access to Justice Act
(“EAJA”), paid by the agency.

        The requested award of $16,173.30 is within the statutory maximum of 25% of past due
benefits awarded. Moreover, given the amount of time and effort counsel expended in this Court
in his successful appeal of an earlier denial of benefits, as well as the fact that the requested fee
reflects the contingent nature of the recovery, the Court finds that the fee request is reasonable.
See Gisbrecht v. Barnhart, 535 U.S. 789, 804-08 (2002).

       The Court awards attorney’s fees in the amount of $16,173.30 to be paid from funds
withheld from the past due benefits awarded to plaintiff by the Social Security Administration.
Accordingly, plaintiff’s counsel is directed to remit to plaintiff the previous EAJA award of
$7,500.00.



1
     Pursuant to Fed. R. Civ. P. 25(d), Commissioner Saul is substituted for former Acting
Commissioner Carolyn W. Colvin as the defendant in this case.


                                                         1
         Case 7:15-cv-09312-VB Document 40 Filed 12/28/20 Page 2 of 2




      The Clerk is instructed to terminate the motion. (Doc. #37).

Dated: December 28, 2020
       White Plains, NY

                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              2
